,5   '
         AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Pagelofl,   0
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                               JUDGMENT IN A CRIMINAL CASE
                                              V,                                     (For Offenses Cofilmitted On or After November 1, 1987)


                       Adrian Alberto Rodriguez-Quintero                             Case Number: 3:19-mj-23128

                                                                                     Jolm G c-•-'··"--
                                                                                     Defendant ;" Attorney


         REGISTRATION NO. 8794 5298
                                                                                                             FILED
         THE DEFENDANT:                                                                                       AUG O5 2019
          0 pleaded guilty to count(s) 1 of Complaint
          •    was found guilty to count(s)
                                                                                                       Ul,~H.K Wt~   w1...;
                                                                                   eounmmi OIS°tRIOi' OF CAL.IF,9_RNJA
                                                                                                                ,_
                                                                                                                              11--rn..., 1 i_.:, ·   11



               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                                  Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1
          •    The defendant has been found not guilty on count(s)
                                                                                  -------------------
          •    Count(s)
                            - - - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                       ~TIME SERVED                               • ________ days
          0 Assessment: $10 WAIVED                        0 Fine: WAIVED
          ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Monday, August 5, 2019




                                                                                   UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                                    3:19-mj-23128
